UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2456



In re: ROGER D. BURRESS,

                    Petitioner.


                 On Petition for Writ of Mandamus. (2:03-cr-00024-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roger D. Burress, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger D. Burress petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his pro se motion for resentencing under Johnson v. United

States, 135 S. Ct. 2551 (2015), and his authorized successive 28 U.S.C. § 2255 (2012)

motion seeking Johnson relief. Burress seeks an order from this court directing the district

court to act. Our review of the district court’s docket reveals that the district court granted

Burress’ successive § 2255 motion by order entered January 19, 2018, denied his pro se

motion as moot, reduced his terms of imprisonment and supervised release, and ordered

him subject to immediate release. Burress was released from imprisonment on January 22,

2018. Accordingly, because the district court has recently decided Burress’ case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              2